OPINION — AG — (1) IF THE BOARD OF CONTROL OF A COUNTY HOSPITAL ORGANIZED AND EXISTING BY VIRTUE OF 19 Ohio St. 1961 17 [19-17], AS AMENDED, EMPLOYED THE WIFE OF A COUNTY COMMISSIONER OF THE SAME COUNTY AS AN EMPLOYEE OF SAID HOSPITAL, SUCH EMPLOYMENT WOULD NOT, IN AND OF ITSELF, CONSTITUTE A VIOLATION OF 21 Ohio St. 1961 481 [21-481] . THIS CONCLUSION IS BASED SOLELY ON THE FACTS CONSIDERED IN THE TEXT, AND IS CONSISTENT WITH OPINION OF THE ATTORNEY GENERAL (OPINION NO. 64-228), A COPY OF WHICH IS INCLOSED.  (2) A COUNTY HOSPITAL ORGANIZED AND EXISTING BY VIRTUE OF 19 Ohio St. 1961 17 [19-17] IS PROHIBITED FROM PURCHASING ANY ITEMS WHATEVER FROM A DRUG STORE OR OTHER BUSINESS OR CONCERNS OWNED WHOLLY OR IN PARTNERSHIP BY A MEMBER OF THE BOARD OF CONTROL OF A COUNTY HOSPITAL, UNLESS SUCH ITEMS ARE PURCHASED BY COMPETITIVE BIDS. CITE: 21 Ohio St. 1965 Supp., 790.1 [21-790.1](A), 19 Ohio St. 1965 Supp., 789 [19-789], 21 Ohio St. 1961 483 [21-483], 21 Ohio St. 1961 481 [21-481], (HARVEY CODY)